MEMORANDUM **
Appellant Craig E. Coash appeals the district court’s order granting Union Pacific Railroad Company’s motion for summary judgment. After careful consideration of record, we affirm for the reasons set forth in the thorough report and recommendations issued by Magistrate Judge Boyle.1
Coash is hereby ordered to file a brief within fourteen (14) days of the date of this order showing cause why, pursuant to Fed.R.Civ.P. 38, sanctions should not be imposed for filing a frivolous appeal.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Although we could dismiss this case for Coash’s failure to submit a brief in compliance with the Federal Rules of Appellate Procedure, see N/S Corporation v. Liberty Mutual Ins. Co., 127 F.3d 1145, 1146 (9th Cir. 1997), we elect to decide it on the merits.